Citation Nr: 1041809	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-31 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for head noise (claimed as 
tinnitus).


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1957.

This matter is before the Board of Veterans' Appeals (Board) from 
a January 2008 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which, in 
pertinent part, denied service connection for tinnitus.

On appeal in July 2010, the Board remanded the case so that a VA 
examination could be scheduled.  

At the beginning of the appeal the Veteran was represented by the 
American Veterans (AMVETS). In April 2010, AMVETS withdrew its 
representation of the Veteran.  The Veteran has not appointed 
another representative.

The Veteran filed an application for nonservice-connected 
pension in September 2007.  In addition, the record raises 
a claim for service connection for asthma.  The Board 
referred these issues to the Agency of Original 
Jurisdiction (AOJ) in July 2010.  No development has been 
taken with respect to either issue.  The Board does not 
have jurisdiction over these claims, and they are referred 
again to the AOJ for appropriate action.


FINDING OF FACT

The preponderance of the evidence shows no relationship between 
the Veteran's head noise and his active duty service.


CONCLUSION OF LAW

The criteria for service connection for head noise have not been 
met.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.102, 3.159, 3.303 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in November 2007.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  An August 2008 letter provided the Veteran with 
notification of the laws regarding degrees of disability and 
effective dates.  The claim was subsequently readjudicated in 
supplemental statements of the case dated February and September 
2010.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records (STRs) and VA treatment 
records, assisted the Veteran in obtaining evidence, provided 
three audiological examinations, and afforded the Veteran the 
opportunity to present hearing testimony.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claim file.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
      
The Veteran is seeking service connection for head noise (claimed 
as tinnitus) due to in-service noise exposure.  His DD-Form 214 
shows his primary occupational specialty was motor vehicle 
operator.  However, he has consistently reported in-service 
exposure to loud construction equipment, such as jack hammers and 
the demolition of various structures.  Thus, based on the MOS and 
the Veteran's reports, his exposure to acoustic trauma is 
conceded.

Service treatment records reveal no complaints of or treatment 
for tinnitus, ear infections, hearing loss, or other disability 
or disease affecting the ears.  

A September 2007 VA treatment record shows that the Veteran 
denied tinnitus, but instead described bilateral head noise that 
occurred 1-2 times per week, sounded like loud bells, and lasted 
less than one minute.  The Veteran reported in-service exposure 
to loud noises such as jack hammers due to his work in 
engineering demolition.  He also reported occasional post-service 
exposure to loud machinery in his career as a strategic 
planner/engineer.
      
A November 2007 VA examination report shows that the Veteran 
indicated that he was exposed to acoustic trauma while working as 
an engineering technician in the service.  He denied noise 
exposure in his business consulting job.  The clinician noted 
that the Veteran denied tinnitus, but instead described an 
infrequent (approximately 3 times per month) short duration 
(approximately one minute) "little ring" in the ears.  The 
clinician noted that this description was that of normal "head 
noise," which is a common condition and "does not represent true 
tinnitus."
      
In a correspondence dated January 2008, the Veteran stated "I 
have a constant ringing in my ears - I told the examiner this and 
that it gets louder sometimes."
      
A May 2008 VA treatment record shows that the Veteran "ha[d] some 
hearing problems and some tinnitus, a history of noise exposure, 
service connected."  
      
In the October 2008 Form 9, the Veteran stated "I have complained 
many times about 'ringing' noises - during my 'C&P' exam I did 
state I had this condition." (Emphasis in original).
      
A December 2008 VA treatment record shows that the Veteran was 
evaluated for decreased hearing sensitivity and "increasing 
tinnitus over the last year."  

A February 2010 VA examination shows that the Veteran was 
examined by the same clinician who had examined him in November 
2007.  The examiner again noted that the Veteran continued to 
deny tinnitus, "reporting instead normal head noise, occurring a 
couple of times a week and lasting less than one minute in 
duration."
      
A July 2010 VA examination shows that the Veteran was examined by 
a different clinician, as instructed by the July 2010 Remand 
Order.  The Veteran reported noise exposure while in the field in 
his civilian job.  He complained of head noise that sounded like 
a loud bell.  It occurred less frequently than when he first 
noticed it in 2007.  He reported that the sound was "very 
brief"  (lasting about 30-60 seconds) and occurred 2-3 times per 
week without any discernable pattern.  The Veteran also reported 
that people said he talked loudly, although the examiner did not 
think the volume of his voice was inappropriate.  The examiner 
reviewed the claim file, to include the Veteran's statements, and 
noted that although he denied tinnitus in September 2007, 
November 2007 and February 2010, he "consistently described 
bilateral head noise that is not consistent with the description 
of tinnitus."  The examiner further noted that while VA 
treatment records listed tinnitus as one of the Veteran's 
complaints, "this was [a] report by the Veteran [and] is not 
specifically defined, but just reported."  The examiner opined 
that what the Veteran complains of is not a description of 
tinnitus.  She explained:  "He states that this head noise 
started in 2007, more than 50 years after military separation.   
Short episodes of head noise, which occur spontaneously, are 
considered normal and are not an indicator of cochlear damage.  
The general population describes such sensations, lasting from a 
few seconds or minutes, and occurring spontaneously.  With 
advancing age, more people begin to notice these episodes."

The medical evidence in this case is against the Veteran's claim.  
The November 2007, February 2010, and July 2010 VA examiners 
reviewed the claim file and offered a rationale for the opinion 
that what the Veteran experiences is not tinnitus, but normally 
occurring head noise.  The July 2010 examiner implicitly found 
that the Veteran's head noise was not caused by or a result of 
acoustic trauma from military service.  Specifically, she stated 
that head noise is not an indicator of cochlear damage.

The first report of head noise was not until 2007, which is more 
than 50 years after service.  Additionally, there is no medical 
evidence or lay statements of continuity of symptomatology of the 
head noise from service.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  In fact, the Veteran has consistently reported that the 
head noise he experiences first started in 2007.   

The Veteran genuinely believes that his head noise was incurred 
in service.  His factual recitation as to his experience of head 
noise is accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of the 
head noise and his views are of no probative value.  And, even if 
his opinion was entitled to be accorded some probative value, it 
is far outweighed by the opinion provided by the VA medical 
professional who found no relationship between the Veteran's head 
noise and his service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The preponderance of the evidence is against the service 
connection claim for head noise (claimed as tinnitus); there is 
no doubt to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58


ORDER

Service connection for head noise (claimed as tinnitus) is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


